Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-20 are present in this application. Claims 1-20 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 06/23/21 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 06/23/21 is acceptable for examination purposes.

Claim Rejections 35 U.S.C. §103
6. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in
which the invention was made.


8. 	Claims 1, 3-6, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shams et al. (US 2017/0308558 A1) in view of Drewry et al. (US Patent No. 9, 167, 207 B1).

 	Regarding claim 1, Shams teaches computer-implemented method of performing an operation in a database, (See Shams paragraph [0089], operation 704 depicts simulating delays in applying updates to index structures. In a remote distributed database), having a plurality of data items stored in corresponding partitions of a non-transitory computer- readable memory system of a database computer, (See Shams paragraph [0101], the code modules may be stored on any type of non-transitory computer-readable medium or computer storage device), the plurality of data items being arranged in a single table design, and being associated to different entities, the method comprising, (See Shams paragraph [0016], A distributed data store may maintain data organized by collections of items…collections of items may be referred to as tables…individual items in a collection may not conform to any particular schema, and each item may accordingly contain a different number of values): 
 	receiving, from a requesting computer, (See Shams paragraph [0063], a request and receive information from the remote data store or other source), request for performing an operation in the database made on behalf of an entity, the request including, (See Shams paragraph [0014], A request may comprise, for example, an invocation of an API on behalf of a client, as well as an invocation of an operation on a data store on behalf of a client), 
 	i) a type of the operation, including at least one of searching, reading, writing, updating and deleting a data item in the database, (See Shams paragraph [0056], At operation, the update may be applied to the remote data store. In various embodiments, the remote data store comprises a distributed key-value database) and  	
 	performing a hashing function on the partition key to associate one or more of said partitions to the data item, (See Shams paragraph [0043], multiple partitions performed on a distributed key-value data store, cross horizontal partition boundaries) and
 	performing the operation in the one or more of said partitions, (See Shams paragraph [0043], multiple partitions performed on a distributed key-value data store, cross horizontal partition boundaries).
 	Shams does not explicitly disclose ii) a partition key associated with the data item, the partition key having a partition key format, including a sequence of frames, wherein a first one of said frames in the sequence is an identifier of the entity (EID), and a second one of said frames in the sequence is an identifier of a type of the data item (TID), hexa,
 	However, Drewry teaches ii) a partition key associated with the data item, (See Drewry Col. 4 lines  60-61, o partition the video into segments of equal cumulative motion activity. Key-frames are then selected from each segments), the partition key having a partition key format, (See Drewry Col. 6 lines  2-7, the partitioning component 104 can partition the encrypted media content associated with the master key into a plurality of media content segments based on a characteristic associated with the encrypted media content (e.g., number of media frames, format of the encrypted media content),  including a sequence of frames, (See Drewry Col. 15 lines  40, frame sequence), wherein a first one of said frames in the sequence is an identifier of the entity (EID), (See Drewry Col. 8 lines 50-51, received encoded video frames of a video frame sequence, See Col. 15 lines 36-40, identifying a coding mode, allocating bits to blocks for encoding of raw video frames…to efficiently encode raw video frames of a video frame sequence.), and a second one of said frames in the sequence is an identifier of a type of the data item (TID), hexa, (See Drewry Col. 9 lines 2-6, The aggregator component 204 can correlate respective items of data based at least in part on type of data, source of the data…a video frame to which the data relates, etc., to facilitate analyzing the data, See Col. 15 lines 37-40, The encoder component 602 can use the analysis results to facilitate enabling the coder component 710 to efficiently encode raw video frames of a video frame sequence).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify ii) a partition key associated with the data item, the partition key having a partition key format, including a sequence of frames, wherein a first one of said frames in the sequence is an identifier of the entity (EID), and a second one of said frames in the sequence is an identifier of a type of the data item (TID), hexa, of Drewry for processing and/or distributing media content associated with at least one parameter related to a memory operation, (See Drewry Col. 1 lines 1-3).

 	Regarding claim 3, Shams teaches the computer-implemented method of claim 1, as described above. 
 	Shams does not explicitly disclose wherein the request is received from a requesting application hosted on the requesting computer, and one of said frames of said partition key format is an identifier of a requesting application (AID).
 	However, Drewry teaches wherein the request is received from a requesting application hosted on the requesting computer, (See Drewry Col. 5 lines 43-47, the master key can be received from a server(s) associated with a license/key provider. In another example, the partitioning component 104 can request a master key from a server or a data store), and one of said frames of said partition key format is an identifier of a requesting application (AID), (See Drewry Col. 17 lines 43-47, the master key can be partitioned into a plurality of media content segments based on a characteristic associated with the encrypted media content (e.g., number of media frames, format of the encrypted media content, codec compression format, etc.).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the request is received from a requesting application hosted on the requesting computer, and one of said frames of said partition key format is an identifier of a requesting application (AID), of Drewry for processing and/or distributing media content associated with at least one parameter related to a memory operation, (See Drewry Col. 1 lines 1-3).

 	Regarding claim 4, Shams teaches the computer-implemented method of claim 2, as described above. 
	Shams does not explicitly disclose wherein the AID is a final frame of the partition key format.  
 	However, Drewry teaches wherein the AID is a final frame of the partition key format, (See Drewry Col. 17 lines 43-47, the master key can be partitioned into a plurality of media content segments based on a characteristic associated with the encrypted media content (e.g., number of media frames, format of the encrypted media content, codec compression format, etc.).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the AID is a final frame of the partition key format of Drewry for processing and/or distributing media content associated with at least one parameter related to a memory operation, (See Drewry Col. 1 lines 1-3).

 	Regarding claim 5, Shams teaches the computer-implemented method of claim 1, as described above. 
	Shams does not explicitly disclose wherein one of said plurality of frames is an identifier of a sub-type of the data item (SEG).
 	However, Drewry teaches wherein one of said plurality of frames is an identifier of a sub-type of the data item (SEG), (See Drewry Col. 6 lines 4-6, a plurality of media content segments based on a characteristic associated with the encrypted media content (e.g., number of media frames).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein one of said plurality of frames is an identifier of a sub-type of the data item (SEG) of Drewry for processing and/or distributing media content associated with at least one parameter related to a memory operation, (See Drewry Col. 1 lines 1-3).

 	Regarding claim 6, Shams teaches the computer-implemented method of claim 5, as described above. 
	Shams does not explicitly disclose wherein the identifier of the sub-type is a third frame of the partition key format.  
 	However, Drewry teaches wherein the identifier of the sub-type is a third frame of the partition key format, (See Drewry Col. 6 lines 4-6, a plurality of media content segments based on a characteristic associated with the encrypted media content (e.g., number of media frames).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the identifier of the sub-type is a third frame of the partition key format of Drewry for processing and/or distributing media content associated with at least one parameter related to a memory operation, (See Drewry Col. 1 lines 1-3).

 	Regarding claim 12, Shams teaches a computer-implemented method of making a request for performing an operation in a database, (See Shams paragraph [0089], operation 704 depicts simulating delays in applying updates to index structures. In a remote distributed database), the database having a plurality of data items stored in corresponding partitions of a non-transitory computer-readable memory system, , (See Shams paragraph [0101], the code modules may be stored on any type of non-transitory computer-readable medium or computer storage device), the plurality of data items being arranged in a single table design, and being associated to different entities, the method comprising, (See Shams paragraph [0016], A distributed data store may maintain data organized by collections of items…collections of items may be referred to as tables…individual items in a collection may not conform to any particular schema, and each item may accordingly contain a different number of values): 
 	generating the request for performing the operation in the database, the request including, (See Shams paragraph [0014], A request may comprise, for example, an invocation of an API on behalf of a client, as well as an invocation of an operation on a data store on behalf of a client),  
 	i) a type of the operation to be performed in the database, the type including at least one of searching, reading, writing, updating and deleting a data item in the database, (See Shams paragraph [0056], At operation, the update may be applied to the remote data store. In various embodiments, the remote data store comprises a distributed key-value database); and 
 	transmitting the request to the database, (See Shams paragraph [0086], receive a request…transmitting data to the local data store or when accepting updates from the local data store).  
 	Shams does not explicitly disclose ii) a partition key associated to the data item, the partition key having a partition key format including a sequence of frames, wherein a first of said frames is an identifier of a requesting entity (EID), and a second one of said frames is an identifier of a type of data item (TID).
 	However, Drewry teaches ii) a partition key associated to the data item, (See Drewry Col. 4 lines 60-61, o partition the video into segments of equal cumulative motion activity. Key-frames are then selected from each segments), the partition key having a partition key format, (See Drewry Col. 6 lines  2-7, the partitioning component 104 can partition the encrypted media content associated with the master key into a plurality of media content segments based on a characteristic associated with the encrypted media content (e.g., number of media frames, format of the encrypted media content),  including a sequence of frames, (See Drewry Col. 15 lines  40, frame sequence), wherein a first of said frames is an identifier of a requesting entity (EID)), (See Drewry Col. 8 lines 50-51, received encoded video frames of a video frame sequence, See Col. 15 lines 36-40, identifying a coding mode, allocating bits to blocks for encoding of raw video frames…to efficiently encode raw video frames of a video frame sequence.), and a second one of said frames is an identifier of a type of data item (TID), (See Drewry Col. 9 lines 2-6, The aggregator component 204 can correlate respective items of data based at least in part on type of data, source of the data…a video frame to which the data relates, etc., to facilitate analyzing the data, See Col. 15 lines 37-40, The encoder component 602 can use the analysis results to facilitate enabling the coder component 710 to efficiently encode raw video frames of a video frame sequence).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify ii) a partition key associated to the data item, the partition key having a partition key format including a sequence of frames, wherein a first of said frames is an identifier of a requesting entity (EID), and a second one of said frames is an identifier of a type of data item (TID) of Drewry for processing and/or distributing media content associated with at least one parameter related to a memory operation, (See Drewry Col. 1 lines 1-3).

 	Regarding claim 13, Shams teaches the computer-implemented method of claim 1, as described above. Shams further teaches wherein said generating and transmitting the request, (See Shams paragraph [0086], receive a request…transmitting data to the local data store or when accepting updates from the local data store) is performed by an application programming interface (API) hosted on an API computer, ((See Shams paragraph [0086], receive a request…transmitting data to the local data store or when accepting updates from the local data store,  
See Shams paragraph [0014], A request may comprise, for example, an invocation of an API on behalf of a client, as well as an invocation of an operation on a data store on behalf of a client),  
.  
 	Regarding claim 14, Shams teaches the computer-implemented method of claim 13, as described above. Shams further teaches further comprising, prior to said generating, (See Shams paragraph [0063, prior to communication with the remote distributed data store), the API computer receiving an entity request from an entity computer via the Internet, (See Shams paragraph [0063], a request and receive information from the remote data store or other source), the entity request identifying at least a) the requesting entity, (See Shams paragraph [0014], A request may comprise, for example, an invocation of an API on behalf of a client, as well as an invocation of an operation on a data store on behalf of a client), b) the type of operation to be performed in the database, , (See Shams paragraph [0056], At operation, the update may be applied to the remote data store. In various embodiments, the remote data store comprises a distributed key-value database) and c) the type of data item to which the operation pertains, (See Shams paragraph [0056], At operation, the update may be applied to the remote data store. In various embodiments, the remote data store comprises a distributed key-value database) 

 	Regarding claim 17, Shams teaches the computer-implemented method of claim 12, as described above. Shams further teaches wherein said generating and transmitting the request is performed by an application hosted on an entity computer, (See Shams paragraph [0086], receive a request to synchronize data from the common collection in the remote distributed data store with data in a local data store associated with a second user…transmitting data to the local data store or when accepting updates from the local data store).  

	Regarding claim 18, Shams teaches the computer-implemented method of claim 12, as described above. 
 	Shams does not explicitly disclose wherein and wherein one of said frames of said partition key format is an identifier of a requesting application (AID).  
 	However, Drewry teaches wherein and wherein one of said frames of said partition key format is an identifier of a requesting application (AID), (See Drewry Col. 17 lines 43-47, the master key can be partitioned into a plurality of media content segments based on a characteristic associated with the encrypted media content (e.g., number of media frames, format of the encrypted media content, codec compression format, etc.).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein and wherein one of said frames of said partition key format is an identifier of a requesting application (AID) of Drewry for processing and/or distributing media content associated with at least one parameter related to a memory operation, (See Drewry Col. 1 lines 1-3).

 	Regarding claim 19, Shams teaches the computer-implemented method of claim 18, as described above. 
	Shams does not explicitly disclose wherein the AID is the final frame of the partition key format.  
 	However, Drewry teaches wherein the AID is the final frame of the partition key format, (See Drewry Col. 17 lines 43-47, the master key can be partitioned into a plurality of media content segments based on a characteristic associated with the encrypted media content (e.g., number of media frames, format of the encrypted media content, codec compression format, etc.).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the AID is the final frame of the partition key format of Drewry for processing and/or distributing media content associated with at least one parameter related to a memory operation, (See Drewry Col. 1 lines 1-3).

	Regarding claim 20, Shams teaches the computer-implemented method of claim 12, as described above. 
	Shams does not explicitly disclose wherein the entity request further specifies an identity of a sub-type of the data item (SEG).
 	However, Drewry teaches wherein the entity request further specifies an identity of a sub-type of the data item (SEG), (See Drewry Col. 6 lines 4-6, a plurality of media content segments based on a characteristic associated with the encrypted media content (e.g., number of media frames).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the entity request further specifies an identity of a sub-type of the data item (SEG) of Drewry for processing and/or distributing media content associated with at least one parameter related to a memory operation, (See Drewry Col. 1 lines 1-3).

9. 	Claims 2 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shams et al. (US 2017/0308558 A1) in view of Drewry et al. (US Patent No. 9, 167, 207 B1) and further in view of Deupree et al.  (US 2017/0046753 A1).

 	Regarding claim 2, Shams together with Drewry teaches the computer-implemented method of claim 1, as described above. 
 	Shams together with Drewry does not explicitly disclose further comprising: providing feedback to the requesting computer including an indication that the operation has been performed.  
 	However, Deupree teaches further comprising: providing feedback to the requesting computer including an indication that the operation has been performed, (See Deupree paragraph [0005], a request to provide feedback to a second server device associated with a provider that offers a product has been accessed by a user of the user device).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify further comprising: providing feedback to the requesting computer including an indication that the operation has been performed of Deupree in order to communicate with the server device to provide the feedback, (See Deupree paragraph [0002]).

 	Regarding claim 15, Shams teaches the computer-implemented method of claim 14, as described above. 
 	Shams together with Drewry does not explicitly disclose further comprising providing feedback to the entity computer, the feedback including an indication that the operation has been performed.  
 	However, Deupree teaches further comprising providing feedback to the entity computer, the feedback including an indication that the operation has been performed, (See Deupree paragraph [0004]-[0005], include receiving, by the first server device and from a user device, a request to provide feedback to a second server device associated with a provider that offers a product has been accessed by a user of the user device).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify further comprising providing feedback to the entity computer, the feedback including an indication that the operation has been performed of Deupree in order to communicate with the server device to provide the feedback, (See Deupree paragraph [0002]).

 	Regarding claim 16, Shams teaches the computer-implemented method of claim 12, as described above. 
	Shams together with Drewry does not explicitly disclose further comprising: receiving feedback from the database including an indication that the operation has been performed.  
 	However, Deupree teaches further comprising: receiving feedback from the database including an indication that the operation has been performed, (See Deupree paragraph [0004]-[0005], include receiving, by the first server device and from a user device, a request to provide feedback to a second server device associated with a provider that offers a product has been accessed by a user of the user device).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify further comprising: receiving feedback from the database including an indication that the operation has been performed of Deupree in order to communicate with the server device to provide the feedback, (See Deupree paragraph [0002]).

10. 	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shams et al. (US 2017/0308558 A1) in view of Drewry et al. (US Patent No. 9, 167, 207 B1) and further in view of Shimosato et al. (US 2005/0169470 A1).

	Regarding claim 7, Shams teaches the computer-implemented method of claim 1, as described above. 
	Shams together with Drewry does not explicitly disclose wherein one of said plurality of frames is a random number.  
 	However, Shimosato teaches wherein one of said plurality of frames is a random number, (See Shimosato paragraph [0046], the same pseudo-random number data DXA or genuine random number data are obtained from the random number generator 22 at each frame period of the HD signal).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein one of said plurality of frames is a random number of Shimosato for responding to random number data or pseudo-random number data produced in accordance with key data, (See Abstract).

 	Regarding claim 11, Shams teaches the computer-implemented method of claim 1, as described above. 
	Shams does not explicitly disclose wherein a third frame is an identifier of a sub-type of the data item (SEG).
 	However, Drewry teaches wherein a third frame is an identifier of a sub-type of the data item (SEG), (See Drewry Col. 6 lines 4-6, a plurality of media content segments based on a characteristic associated with the encrypted media content (e.g., number of media frames).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein a third frame is an identifier of a sub-type of the data item (SEG), of Drewry for processing and/or distributing media content associated with at least one parameter related to a memory operation, (See Drewry Col. 1 lines 1-3).
 	Shams together with Drewry does not explicitly disclose a fourth frame is a random number (RND), and a fifth frame is an identifier of a requesting application (AID).
 	However, Shimosato teaches a fourth frame is a random number (RND), and a fifth frame is an identifier of a requesting application (AID), (See Shimosato paragraph [0046], the same pseudo-random number data DXA or genuine random number data are obtained from the random number generator 22 at each frame period of the HD signal).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify a fourth frame is a random number (RND), and a fifth frame is an identifier of a requesting application (AID) of Shimosato for responding to random number data or pseudo-random number data produced in accordance with key data, (See Abstract).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.



Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	BESTLER et al. (US 2016/0191509 A1) The present disclosure also provides systems and methods for sharding objects stored in a distributed storage system. In accordance with one embodiment disclosed herein, a key sharding technique is used. Key sharding is an advantageously efficient technique when dealing with an object containing a collection of key-value records.
 	Divakaran et al. (US 2020/0034365 A1), A method measures an intensity of motion activity in a compressed video. The intensity of the motion activity is used to partition the video into segments of equal cumulative motion activity. Key-frames are then selected from each segments. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163